On December 8, 2006, this court suspended the respondent, Kent O. Docking, from the practice of law in Kansas for a period of 90 days. See In re Docking, 282 Kan. 715, 147 P.3d 139 (2006). Before reinstatement, the respondent was required to pay the costs of tire disciplinary action and pay restitution as ordered by this court.
The Disciplinary Administrator s office has verified that the respondent has fully complied with the conditions imposed upon him. This court finds that the respondent, Kent O. Docking, should be reinstated to the practice of law in the state of Kansas.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas as of the date of this order.
It Is Further Ordered that this order of reinstatement shall be published in the official Kansas Reports.